EXHIBIT 10.34
[avidlogo2-s.jpg]
 
AVID TECHNOLOGY, INC.
 
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into as of December 22, 2010, by and between Avid Technology, Inc., a
Delaware corporation (the “Company”), and Ronald S. Greenberg
(“Executive”).  This Agreement shall replace and supersede that certain
Executive Employment Agreement between Executive and the Company entered into as
of August 17, 2010 (the “Prior Agreement”).
 
  Recital


The Company and the Executive desire to amend and restate the Prior Agreement in
its entirety as set forth herein, effective as of the date set forth above (or,
where required by Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) as of January 1, 2009), to clarify the application of Section 409A
of the Code to the benefits that may be provided to the Executive.


Agreement


In consideration of the foregoing Recital and the mutual promises and covenants
herein contained, and for other good and valuable consideration, Executive and
the Company, intending to be legally bound, agree as follows:


 
Article 1.  Services
 
1.1. Service.  Commencing on September 7, 2010 (the “Effective Date”) and
throughout the Term (as defined below), Executive shall serve as Senior Vice
President of Worldwide Marketing upon the terms and conditions set forth below.
 
1.2. Duties.  During the Term, Executive agrees to perform such executive duties
consistent with his position as may be assigned to him from time to time by the
Board of Directors of the Company (the “Board” or “Board of Directors”), the
Chief Executive Officer or the Chief Operating Officer and to devote his full
working time and attention to such duties.
 
1.3. No Conflicting Commitments.  During the Term, Executive will not undertake
any commitments, engage or have an interest in any outside business activities
or enter into any consulting agreements which, in the good faith determination
of the Chief Executive Officer, conflict with the Company’s interests or which
might reasonably be expected to impair the performance of Executive’s duties as
a full-time employee of the Company.  Notwithstanding the foregoing, Executive
may pursue personal interests (including, without limitation, industry, civic
and charitable activities) and attend to his personal investments, so long as
such activities do not interfere with the performance of his duties hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
Article 2.  Term
 
2.1. Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall expire on August 30, 2013 unless the Term is:
 
2.1.1 extended pursuant to the provisions of this Section 2.1; or
 
2.1.2 terminated when Executive’s employment terminates pursuant to Section 4.1
hereof;
 
provided, however, that notwithstanding the foregoing, the Term shall continue
to automatically be extended for periods of one (1) year so long as neither
party provides written notice to the other of its intent to terminate by a date
which is at least one hundred and eighty (180) days prior to the then-current
expiration date of the Agreement, and, provided further, that (i) in the event
that a Change-in-Control of the Company (as defined in Section 4.2.2) should
occur during the twelve (12) months prior to the end of the then-current Term
and Executive is still an employee of the Company at that time, then the Term
shall be deemed to expire on the date that is twelve (12) months after the date
of such Change-in-Control of the Company, (ii) in the event a Potential
Change-in-Control Period (as defined in Section 4.2.6) exists within the twelve
(12) months prior to the end of the then-current Term and Executive is still an
employee of the Company as of that date, the Term shall be deemed to expire on
the date that is twelve (12) months after the commencement of such Potential
Change-in-Control Period and (iii) the expiration of the Term shall not
adversely affect Executive’s rights under this Agreement which have accrued
prior to such expiration. For the avoidance of doubt, if a Potential
Change-in-Control Period shall commence in the twelve (12) months prior to the
end of the then-current Term and a Change-in-Control of the Company shall also
occur during such twelve (12) month period, and if Executive is still an
employee of the Company on the date of the Change-in-Control of the Company, the
Term shall be deemed to expire twelve (12) months after the date of such
Change-in-Control.  Unless the services of Executive have terminated prior to or
upon the end of the Term in accordance with the provisions of this Agreement,
from and after the end of the Term, Executive shall be an employee-at-will.
 
Article 3.  Payments
 
3.1. Base Compensation.  During the Term, the Company shall pay Executive an
annual base salary (the “Base Salary”) of Three Hundred Twenty-Five Thousand
Dollars ($325,000), payable in regular installments in accordance with the
Company’s usual payment practices.  The Base Salary shall be reviewed by the
Chief Executive Officer (or if required by applicable laws, rules or
regulations, the Compensation Committee of the Board (the “Compensation
Committee”), during the Term.
 
3.2. Incentive Payments. During the Term, Executive shall be eligible to
participate in an annual performance bonus plan approved by the Compensation
Committee for the Company’s executive officers (as defined under the Securities
Exchange Act of 1934, as amended (“Executive Officers”)) and certain other
members of management pursuant to which he shall be eligible to receive an
annual bonus (“Annual Incentive Bonus”) with a target payout equal to fifty
percent (50%) of his then Base Salary (the “Target Bonus”) for full attainment
of his performance objectives (which may include Company-wide objectives).
 
The amount of Executive’s Annual Incentive Bonus, if any, shall be based on the
degree to which Executive’s performance objectives for a fiscal year have been
met.  If not previously determined, within forty-five (45) days after the
Effective Date, Executive and the Chief Operating Officer shall mutually
establish Executive’s performance objectives for fiscal year
 
 
 
2

--------------------------------------------------------------------------------

 
 
2010 (and subject to the approval of the Compensation Committee if so required
by applicable laws, rules or regulations).  Thereafter, during the Term,
Executive’s performance objectives for each fiscal year shall be established
during Executive’s annual performance review with the Chief Operating Officer
(and, if required by applicable laws, rules or regulations, subject to the
approval of the Compensation Committee); provided, that in no event shall the
percentage set forth in the first paragraph of this Section 3.2 to be used in
calculating Executive’s Annual Incentive Bonus be reduced.  The Chief Operating
Officer (or, if required by applicable laws, rules or regulations, the
Compensation Committee) shall determine, for each fiscal year, the extent to
which Executive’s performance objectives for such fiscal year have been attained
and the amount of the Annual Incentive Bonus, if any, for such fiscal year.


Should Executive voluntarily terminate his employment after December 31 of any
calendar year during the Term but prior to the date any bonus payments for such
year are made by the Company, Executive shall remain eligible to receive his
bonus payment (to the extent earned) when paid by the Company to all other
Executive Officers. Notwithstanding the foregoing, for the Company’s 2010 fiscal
year, achievement of the Annual Incentive Bonus shall be on a pro-rata basis for
the period following the Effective Date only.
 
 
3.3. Equity Grant.
 
3.3.1. Option Grant.  On the Effective Date, pursuant to a stock option
agreement, Executive will be awarded an option to purchase seventy-five thousand
(75,000) shares of Avid Technology, Inc. common stock (the “Stock Option”).  The
exercise price will be the closing price of the common stock on the Effective
Date.
 
(i)  
Twenty-Seven Thousand Five Hundred (27,500) shares of the Stock Option will vest
on a time-based schedule, twenty-five percent (25%) of such shares will vest on
the first anniversary of the Effective Date and the remaining seventy-five
percent (75%) of such shares will vest in thirty-six (36) equal monthly
installments thereafter ending on the fourth anniversary of the Effective Date,
as long as Executive is employed by the Company on each such vesting date.

 


(ii)  
Forty-Seven Thousand Five Hundred (47,500) shares of the Stock Option (the “ROE
Option Shares”) will vest on a performance-based schedule, tied to the Company’s
achievement of annual Return on Equity (“ROE”) (as determined below) targets as
set forth in the following schedule, commencing with calendar year 2010,
provided Executive is employed by the Company on each such vesting date:



Annual Return on
Equity Targets
Percentage of
ROE Option Shares
to Vest
   
5%
20%
7%
36%
9%
52%
11%
68%
13%
84%
15%
100%
   

 
 
 
3

--------------------------------------------------------------------------------

 
 
ROE will be the percentage determined using the Company’s published non-GAAP
pre-tax income for the applicable year divided by the average common stockholder
equity during the same year.  ROE determinations for each year will be made by
the Board or a duly authorized committee thereof, based upon the Company’s
financial results for the applicable calendar year.  Any shares that have not
vested as of the date the Board makes the final determination of ROE for 2020
will be forfeited.
 


Notwithstanding the above, 50% of the ROE Option Shares will vest at the end of
the first twenty (20) consecutive trading day period following the Effective
Date during which the common stock of the Company, as quoted on NASDAQ (or on
such other exchange as such shares may be traded), trades (without regard to the
closing price) at a price per share of at least $35.00, as adjusted for stock
splits and stock dividends, and the remaining ROE Option Shares will vest at the
end of the first twenty (20) consecutive trading day period following the
Effective Date during which the common stock of the Company, as quoted on NASDAQ
(or on such other exchange as such shares may be traded), trades (without regard
to the closing price) at a price per share of at least $50.00, as adjusted for
stock splits and stock dividends.


3.3.2. Restricted Stock Unit Grant.  On the Effective Date, pursuant to a
restricted stock unit agreement, Executive will be granted Seventeen Thousand
Five Hundred (17,500) restricted stock units, with each unit representing the
right to receive one share of the Company’s common stock, said restricted stock
units to vest as follows provided Executive is employed by the Company on each
such vesting date.
 
(i)  
Ten Thousand (10,000) restricted stock units will vest on a time-based schedule
in equal twenty-five percent (25%) increments on each of the first four (4)
anniversaries of the Effective Date, as long as Executive is employed by the
Company on each such vesting date.

 
(ii)  
Seven Thousand Five Hundred (7,500) restricted stock units (“ROE RSUs”) will
vest on a performance-based schedule tied to the Company’s achievement of annual
ROE (as determined in Section 3.3.1(ii) above) targets as set forth in the
following schedule, commencing with calendar year 2010, provided Executive is
employed by the Company on each such vesting date:



Annual Return on
Equity Targets
Percentage of
ROE RSUs
to Vest
   
5%
20%
7%
36%
9%
52%
11%
68%
13%
84%
15%
100%
   

 


 
4

--------------------------------------------------------------------------------

 
 
 
Any ROE RSUs that have not vested as of the date the Board makes the final
determination of ROE for 2020 will be forfeited.
 
Notwithstanding the above, 50% of the ROE RSUs will vest at the end of the first
twenty (20) consecutive trading day period following the Effective Date during
which the common stock of the Company, as quoted on NASDAQ (or on such other
exchange as such shares may be traded), trades (without regard to the closing
price) at a price per share of at least $35.00, as adjusted for stock splits and
stock dividends, and the remaining ROE RSUs will vest at the end of the first
twenty (20) consecutive trading day period following the Effective Date during
which the common stock of the Company, as quoted on NASDAQ (or on such other
exchange as such shares may be traded), trades (without regard to the closing
price) at a price per share of at least $50.00, as adjusted for stock splits and
stock dividends.
 


3.4. Benefits; Expenses.  During the Term, the Company shall provide Executive
and his dependents with medical insurance and such other cash and noncash
benefits, on the same terms and conditions, as amended from time to time, as are
generally made available by the Company to its Executive Officers.  Executive
shall be entitled to four (4) weeks of paid vacation per year.  The Company
shall pay, or reimburse Executive for, all business expenses incurred by
Executive which are related to the performance of Executive's duties, subject to
timely submission by Executive of payment or reimbursement requests and
appropriate documentation, in accordance with the Company’s reimbursement
policies.
 
3.5. Participation in Equity Incentive Plans.  During the Term, Executive shall
be entitled to participate in the Company’s stock incentive plans to the extent
and in the manner determined by the Board in its absolute discretion.
 
3.6. One-Time Bonus.  On December 31, 2010, the Company shall pay Executive a
bonus of Fifty Thousand Dollars ($50,000), net of applicable taxes and
withholding, based on satisfactory completion of agreed-upon objectives, which
objectives shall be mutually established within forty-five (45) days after the
Effective Date.  If Executive’s employment with the Company is terminated prior
to the first anniversary of the Effective Date pursuant to either Section 4.1.3
or Section 4.1.5, Executive hereby authorizes the Company to deduct the amount
of such bonus from monies otherwise due to him and to the extent that the
bonus is not so repaid in full, he agrees to pay the remaining amount to the
Company within 60 days after the effective date of the termination of his
employment.
 
3.7. Establishment of Residence.  Effective upon the Effective Date, Executive’s
position shall be based in Burlington, Massachusetts.  In accepting this
position, Executive agrees to establish a residence in the Greater Boston area
no later than October 1, 2011.  The Company will reimburse Executive for the
reasonable costs incurred by Executive in commuting from New York to Burlington,
selling his New York home, searching for a residence in the Greater Boston area,
purchasing a residence in the Greater Boston area, and moving personal
belongings from New York to the Greater Boston area.  Executive may also lease a
residence in the Greater Boston area pursuant to this paragraph, provided,
however, that security deposits, rent and similar payments shall not be
reimbursable.  Eligible relocation reimbursement expenses, whether Executive
purchases or leases a residence, are set forth on Exhibit A attached hereto and
also include a one-time gross-up of up to 40% of the eligible relocation
reimbursement expenses to cover income taxes associated with such reimbursement.
Executive shall submit requests for reimbursements in a timely fashion
consistent with
 
 
5

--------------------------------------------------------------------------------

 
 
Company policy.  Notwithstanding the foregoing, (a) payment by the Company to
Executive pursuant to this paragraph shall not exceed $175,000, provided further
that any payments subject to Treas. Reg. Section 1.409A-3(i)(1)(iv)(A)(3) shall
not exceed $14,689 in 2010 and $160,311 in 2011 inclusive of the one-time
gross-up amount for income taxes, (b) if Executive voluntarily resigns other
than pursuant to Section 4.1.6 prior to the second anniversary of the Effective
Date, Executive hereby authorizes the Company to deduct a pro rata portion of
any payment by the Company to Executive pursuant to this paragraph (inclusive of
any gross-up amount) from monies otherwise due to him and to the extent that
such amount is not so repaid in full, he agrees to pay the remaining amount to
the Company within 60 days after the effective date of the termination of his
employment (such pro rata portion shall equal the product of (i) the amount paid
by the Company pursuant to this paragraph multiplied by (ii) the number of whole
months between Executive’s termination date and the second anniversary of the
Effective Date divided by twenty-four), (c) provided Executive establishes a
residence in the Greater Boston area on or before October 1, 2011, the Company
will allow for relocation expense reimbursement related to the sale of
Executive’s New York home and the purchase of a residence in the Greater Boston
area to remain available to Executive through December 31, 2011, and (d)
Executive agrees that all other relocation expenses be incurred and submitted
for reimbursement no later than November 15, 2011.  The Company shall pay or
reimburse Executive with respect to such relocation obligations according to its
normal procedures but, in any event, no later than February 28th of the year
following the year in which relocation expenses are incurred.
 


Article 4.  Termination
 
4.1. Termination. Executive’s employment hereunder shall terminate upon the
occurrence of any of the following events:
 
4.1.1. Immediately upon Executive’s death;
 
4.1.2. The termination of Executive’s employment by the Company for Disability
(as defined below), to be effective immediately upon delivery of notice thereof;
 
4.1.3. The termination of Executive’s employment by the Company for Cause (as
defined below), to be effective immediately upon delivery of notice thereof;
 
4.1.4. The termination of Executive’s employment by the Company without Cause
and not as a result of Executive’s death or Disability, to be effective thirty
(30) days after the Company delivers written notice thereof to Executive;
 
4.1.5.  The termination of Executive’s employment by Executive without Good
Reason (as defined below), to be effective thirty (30) days after Executive
delivers written notice thereof from Executive to the Company; or
 
4.1.6. The termination of Executive’s employment by Executive with Good Reason
(as defined below), to be effective as set forth below.
 
4.2. For purposes of this Agreement, the following definitions shall apply:
 
4.2.1. “Cause” shall mean (i) Executive’s continued failure to perform (other
than by reason of death or illness or other physical or mental incapacity) his
duties and responsibilities as assigned by the Chief Executive Officer, Chief
Operating Officer or Board in
 
 
 
6

--------------------------------------------------------------------------------

 
 
accordance with Section 1.2 above, which is not remedied after thirty (30) days’
written notice from the Company (if such failure is susceptible to cure), (ii) a
breach by Executive of this Agreement or any other material written agreement
between Executive and the Company, which is not cured after ten (10) days’
written notice from the Company (if such breach is susceptible to cure), (iii)
Executive’s gross negligence or willful misconduct, (iv)  Executive’s material
violation of a material Company policy (for purposes of this clause, the
Company’s Code of Business Conduct and Ethics shall be deemed a material Company
policy), which is not cured after ten (10) days’ written notice from the Company
(if such violation is susceptible to cure), (v) fraud, embezzlement or other
material dishonesty with respect to the Company, (vi) conviction of a crime
constituting a felony (which shall not include any crime or offense related to
traffic infractions or as a result of vicarious liability) or conviction of any
other crime involving fraud, dishonesty or moral turpitude or (vii) failing or
refusing to cooperate, as reasonably requested in writing by the Company, in any
internal or external investigation of any matter in which the Company has a
material interest (financial or otherwise) in the outcome of the investigation.
 
4.2.2.  “Change-in-Control of the Company” shall be deemed to have occurred only
if any of the following events occur:
 
             (i) The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this section, the following acquisitions shall not
constitute a Change of Control:  (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition pursuant to a
transaction which satisfies the criteria set forth in clauses (a) and (b) of
Section 4.2.2(iii); or
 
             (ii) Individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
             (iii)  Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the operating assets of
the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals
 
 
 
7

--------------------------------------------------------------------------------

 
 
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
40% of, respectively, the then-outstanding shares of common stock (or other
equity interests, in the case of an entity other than a corporation), and the
combined voting power of the then-outstanding voting securities of the
corporation or other entity resulting from such Business Combination (which as
used in this section shall include, without limitation, a corporation or other
entity which as a result of such transaction owns all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (b) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock (or other equity interests, in the case of an entity other than a
corporation) of the corporation or other entity resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation or other entity;
 


provided, however, that as used in Sections 2.1.2, 4.2.6, 4.3 and Article 5, a
“Change-in-Control of the Company” shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a “change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury Reg.
§ 1.409A-3(i)(5).


4.2.3. “Date of Termination” shall mean the date of Executive’s “separation from
service” with the Company, as determined under Treasury Reg. § 1.409A-1(h).
 
4.2.4. “Disability” shall mean Executive’s absence from the full-time
performance of his duties with the Company for more than one hundred and eighty
(180) days during a three hundred and sixty-five (365) day period as a result of
incapacity due to mental or physical illness, as a result of which Executive is
deemed “disabled” by the institution appointed by the Company to administer its
long-term disability plan (or any successor plan).
 
4.2.5. “Good Reason” shall mean any material breach of this Agreement by the
Company or the occurrence of any one or more of the following without
Executive’s prior express written consent:  (i) a material diminution in
Executive’s authority, duties or responsibility from those in effect as of the
Effective Date; (ii) a material diminution in Executive’s Base Salary as in
effect on the Effective Date or as may be increased from time to time, other
than a reduction which is part of an across-the board proportionate reduction in
the salaries of all senior executives of the Company imposed because the Company
is experiencing financial hardship (provided such reduction is not more than
twenty percent (20%) and does not continue for more than twelve (12) months);
and (iii) a material change in Executive’s office location (it being agreed that
as of the Effective Date such office location shall be deemed to be Burlington,
Massachusetts); provided, however, that a termination for Good Reason by
Executive can occur only if (a) Executive has given the Company a written notice
of the existence of a condition giving rise to Good Reason within ninety (90)
days after the initial
 
 
8

--------------------------------------------------------------------------------

 
 
occurrence of the condition giving rise to Good Reason and (b) the Company has
not cured the condition giving rise to Good Reason within thirty (30) days after
receipt of such notice.  A termination for Good Reason shall occur thirty (30)
days after the end of such thirty (30) day cure period.
 
4.2.6. A “Potential Change-in-Control Period” shall be deemed to exist (i)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (a) the date on which the transaction governed by such
agreement has been consummated or (b) the Company shall have announced that it
has terminated such agreement, or (ii) commencing on the date on which any
Person shall publicly announce an intention to take actions which if consummated
would constitute a Change-in-Control of the Company and ending on the earlier of
(a) the date on which such actions have caused the consummation of a
Change-in-Control of the Company or (b) such Person shall publicly announce the
termination of its intentions to take such actions.
 
4.2.7. “Pro Ration Percentage” shall mean the amount, expressed as a percentage,
equal to the number of days in the then current fiscal year through the Date of
Termination, divided by three hundred and sixty-five (365).
 
4.2.8. “Termination Bonus Amount” shall mean the greater of (i) Executive’s
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the Date of Termination, or (ii) One Hundred percent (100%) of
Executive’s Base Salary in effect as of the Date of Termination.
 
4.3. Adjustments Upon Termination.
 
4.3.1. Death or Disability.  If during the Term, Executive’s employment with the
Company terminates pursuant to Section 4.1.1 or Section 4.1.2, subject to the
general release requirement in Section 4.5, the Company shall pay to Executive
or Executive’s heirs, successors or legal representatives, as the case may be,
Executive’s Base Salary in effect as of the date Executive’s employment with the
Company terminates (less, in the case of a termination of employment as a result
of Disability, the amount of any payments made to Executive under any long-term
disability plan of the Company).  Such payments shall be made in accordance with
Section 3.1 over the 12-month period that commences on the Date of Termination;
provided that if termination of employment due to death or Disability occurs
within twelve (12) months after a Change-in-Control of the Company, the total of
such payments shall be made in a lump sum within thirty (30) days following the
Date of Termination.  Notwithstanding any provision to the contrary in any
Company stock plan, or under the terms of any grant, award agreement or form for
exercising any right under any such plan, any stock options, restricted stock
awards, restricted stock unit awards, stock appreciation rights or other equity
participation rights held by Executive as of the date of death or Disability
shall become exercisable or vested, as the case may be, with respect to all
time-based awards as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the twelve (12) month
period immediately following the Date of Termination, but all performance-based
vesting awards that have not vested as of such Date of Termination shall be
forfeited as of such date.
 
4.3.2. With Cause or Without Good Reason.  If Executive’s employment with the
Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (i) all payments
and benefits provided to Executive under this Agreement shall cease as of the
Date of Termination, except that Executive shall be entitled to any amounts
earned, accrued or owing but not yet paid under
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.1 and any benefits due in accordance with the terms of any applicable
benefit plans and programs of the Company and (ii) all vesting of all stock
options, restricted stock awards, restricted stock unit awards, stock
appreciation rights or other equity participation rights then held by Executive
shall immediately cease as of the date Executive’s employment with the Company
terminates.
 
4.3.3. Without Cause or with Good Reason Other than during a Potential
Change-in-Control Period or After a Change-in-Control of the Company.  If
Executive’s employment with the Company terminates pursuant to Section 4.1.4 or
Section 4.1.6, other than during a Potential Change-in-Control period or within
twelve (12) months after a Change-in-Control of the Company, subject to the
general release requirement in Section 4.5:
 
             (i) unless otherwise required by law to be paid on a different
date, within thirty (30) days following the Date of Termination, the Company
shall pay Executive in a lump sum in cash the sum of (a) any accrued but unpaid
Base Salary through the Date of Termination, plus (b) the Annual Incentive Bonus
for the fiscal year preceding the fiscal year in which the Date of Termination
occurs, if earned and unpaid, plus (c) any accrued but unused vacation pay;
 
             (ii) the Company shall pay Executive, as severance pay, his Base
Salary in effect as of the Date of Termination in accordance with Section 3.1
for twelve (12) months after the Date of Termination; the first installment will
be paid in accordance with the Company’s usual payroll practices beginning in
the payroll period first beginning after the date the release of claims
described in Section 4.5 becomes effective, provided however, if the sixty (60)
day deadline described in Section 4.5 crosses into a subsequent tax year, no
payment will be made before the first business day of the subsequent tax year;
 
             (iii)  the Company shall pay Executive the Annual Incentive Bonus
for the year in which the Date of Termination occurred, in the amount of
Executive’s Target Bonus multiplied by the applicable actual plan payout factor
and pro rated by the number of months Executive was employed by the Company
during the year of the Date of Termination; provided, however, that any
individual performance component of such payout factor shall be determined by
the Chief Executive Officer (or if required by applicable laws, rules or
regulations, including the rules of the plan, by the Compensation Committee);
and provided further, that such Annual Incentive Bonus will be paid only if the
Company pays bonuses, on account of the year in which the Date of Termination
occurred, to Executive Officers who remain employed with the Company and will be
paid in a lump sum on or about the date on which the Company pays bonuses to
Executive Officers who remain employed with the Company but, if at all, no later
than December 31 of the year following the year in which the Date of Termination
occurred;
 
             (iv)  if Executive is eligible to receive and elects to continue
receiving any group medical, dental and vision insurance coverage under COBRA,
the Company shall reimburse the monthly COBRA premium in an amount equal to the
portion of such premium that the Company pays on behalf of active and similarly
situated employees receiving the same type of coverage until the earlier of (a)
the end of the twelve (12) month period
 
 
10

--------------------------------------------------------------------------------

 
 
following the Date of Termination or (b) the date on which Executive becomes
eligible to receive group medical, dental and vision insurance benefits from
another employer that are substantially equivalent to those provided by the
Company as of the Date of Termination (Executive agrees to notify the Company in
writing promptly upon becoming eligible to receive such group medical, dental
and vision insurance from another employer);
 
             (v) the Company shall provide Executive, at the Company’s sole
cost, with executive outplacement assistance in accordance with the Company’s
then-current executive outplacement program, provided that no outplacement
benefits shall be provided after the end of the first calendar year following
the calendar year in which the Date of Termination occurs;
 
             (vi)  notwithstanding any provision to the contrary in any Company
stock plan, or under the terms of any grant, award agreement or form for
exercising any right under any such plan, any stock options, restricted stock
awards, restricted stock unit awards, stock appreciation rights or other equity
participation rights held by Executive as of the Date of Termination shall
become exercisable or vested, as the case may be, with respect to all time-based
vesting awards as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the twelve (12) month
period immediately following the Date of Termination, but all performance-based
vesting awards that have not vested as of the Date of Termination shall be
forfeited as of such date except that if the Date of Termination takes place
after December 31 of a calendar year during the Term but prior to the
computation of ROE with respect to such calendar year, a determination will be
made as to the additional number of shares, if any, to be vested as a result of
such ROE computation, prior to the forfeiture of the remaining unvested shares;
and
 
             (vii) Executive shall be entitled to exercise any such options or
other awards or equity participation rights until the earlier of (a) 12 months
after the Date of Termination and (b) the expiration date, if any, of such
options, other awards or equity participation rights, but all performance-based
vesting awards that have not vested as of the Date of Termination shall be
forfeited as of such date.  No other payments or benefits shall be due under
this Agreement to Executive, but Executive shall be entitled to any benefits
accrued or earned in accordance with the terms of any applicable benefit plans
and programs of the Company.
 


4.3.4. Without Cause or with Good Reason After a Change-in-Control of the
Company.  If, within twelve (12) months after a Change-in-Control of the
Company, Executive shall terminate Executive’s employment pursuant to Section
4.1.6 or the Company shall terminate Executive’s employment pursuant to Section
4.1.4, then in any such event, subject to the general release requirement in
Section 4.5:
 
             (i) unless otherwise required by law to be paid on a different
date, the Company shall pay Executive the following amounts as severance pay
(without regard to the provisions of any benefit plan) in a lump sum in
 
 
11

--------------------------------------------------------------------------------

 
 
cash within ten (10) business days after the release of claims described in
Section 4.5 becomes effective, provided however, if the sixty (60) day deadline
described in Section 4.5 crosses into a subsequent tax year, no payment will be
made before the first business day of the subsequent tax year:
 
 
(a)
the sum of (A) Executive’s accrued but unpaid Base Salary through the Date of
Termination, plus (B) the Annual Incentive Bonus for the fiscal year preceding
the fiscal year in which the Date of Termination occurs, if earned and unpaid,
plus (C) the product of (1) Executive’s Termination Bonus Amount, and (2) the
Pro Ration Percentage, plus (D) any accrued but unused vacation pay; and

 
 
(b)
the amount equal to one and a half (1.5) times the sum of (A) Executive’s Base
Salary in effect as of the Date of Termination, plus (B) Executive’s Termination
Bonus Amount.

 
             (ii) if Executive is eligible to receive and elects to continue
receiving any group medical, dental and vision insurance coverage under COBRA,
the Company shall reimburse the monthly COBRA premium (on a fully grossed up
basis, if such reimbursement is taxable to Executive) in an amount equal to the
portion of such premium that the Company pays on behalf of active and similarly
situated employees receiving the same type of coverage until the earlier of (a)
the end of the eighteen (18) month period following the Date of Termination or
(b) the date on which Executive becomes eligible to receive group medical,
dental and vision insurance benefits from another employer that are
substantially equivalent (including, without limitation, equivalent as to
benefits, premiums and co-pay amounts) to those provided by the Company as of
the Date of Termination (Executive agrees to notify the Company in writing
promptly upon becoming eligible to receive such group medical, dental and vision
insurance from another employer);
 
             (iii)  notwithstanding anything to the contrary in the applicable
stock option or restricted stock unit agreement, the exercisability of all
outstanding stock options, restricted stock awards, restricted stock unit
awards, stock appreciation rights and other equity participation rights then
held by Executive with respect to the common stock of the Company (or securities
exchanged for such common stock in connection with the Change-in-Control of the
Company) shall accelerate in full and Executive shall be entitled to exercise
any such options or other awards or equity appreciation rights until eighteen
(18) months after the Date of Termination; and
 
             (iv)  the Company shall provide Executive, at the Company’s sole
cost, with executive outplacement assistance in accordance with the Company’s
then-current executive outplacement program, provided that no outplacement
benefits shall be provided after the end of the second calendar year following
the calendar year in which the Date of Termination occurs.
 
4.3.5. Without Cause or with Good Reason During a Potential Change-in-Control
Period.  If, during the existence of a Potential Change-in-Control Period,
Executive shall
 
 
 
12

--------------------------------------------------------------------------------

 
 
terminate Executive’s employment pursuant to Section 4.1.6 or the Company shall
terminate Executive’s employment pursuant to Section 4.1.4, then in any such
event, subject to the general release requirement in Section 4.5, Executive
shall receive the payments, benefits and rights set forth in Sections 4.3.4,
except that any amounts payable pursuant to Section 4.3.4(i)(b) shall be paid
over the eighteen (18) month period in installments. The first installment will
be paid in accordance with the Company’s usual payroll practices beginning in
the payroll period first beginning after the date the release of claims
described in Section 4.5 becomes effective, provided however, if the sixty (60)
day deadline described in Section 4.5 crosses into a subsequent tax year, no
payment will be made before the first business day of the subsequent tax
year.  If the Change-in-Control related to the Potential Change-in-Control is
consummated before the installments are completed, any remaining installments
shall be paid in a single lump sum within ten (10) days following such
consummation, pursuant to Treas. Reg. Section 1.409A-3(j).
 
4.4. Section 409A.
 
4.4.1. Payments to Executive under this Article 4 shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation.  Payments
hereunder shall first be made from the portion, if any, that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred
compensation.  However, if Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code, to the extent required by Section 409A of
the Code, the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation will be delayed to the date that is six (6)
months and one (1) day after Executive’s Date of Termination (the “Earliest
Payment Date”).  Any payments that are delayed pursuant to the preceding
sentence shall be paid on the Earliest Payment Date.  The determination of
whether, and the extent to which, any of the payments to be made to Executive
hereunder are nonqualified deferred compensation shall be made after the
application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9).  Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Reg. § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of Executive following the taxable year of Executive in which the
Date of Termination occurs.
 
4.4.2. The parties acknowledge and agree that the interpretation of Section 409A
of the Code and its application to the terms of this Agreement are uncertain and
may be subject to change as additional guidance and interpretations become
available.  Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code.  If, however, any
such benefit or payment is deemed to not comply with Section 409A of the Code,
the Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof) so that either (i) Section 409A of the Code will not
apply or (ii) compliance with Section 409A of the Code will be achieved;
provided, however, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A; and
provided, further, that payments or other benefits that occur as a result of the
application of this section  shall themselves comply with Section 409A of the
Code.
 
4.5. General Release.  In order to be eligible to receive any of the salary or
benefits under Sections 4.3.1, 4.3.3, 4.3.4 or 4.3.5, Executive (or his personal
representative, if
 
 
 
13

--------------------------------------------------------------------------------

 
 
applicable) shall be required to execute and deliver to the Company and allow to
become effective and unrevoked, within sixty (60) days after the Date of
Termination or such shorter period as the Company then provides, a general
release of claims against the Company, excluding any claims concerning the
Company’s obligations under this Agreement in a form provided by and reasonably
satisfactory to the Company which shall contain a release of claims by Executive
substantially in the form attached hereto as Exhibit B, and shall be required to
sign by the release deadline specified above such other agreements as executive
employees of the Company are generally required to sign if Executive shall not
have already done so, provided, however, that such other agreements do not cause
any changes to the provisions herein or in any restricted stock, restricted
stock unit, stock option or similar compensatory or benefit agreement between
Executive and the Company.  The Company shall have no other liability or
obligation under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.
 
Article 5.  Non-Competition and Non-Solicitation
 
5.1. Non-Competition and Non-Solicitation.  Executive acknowledges the highly
competitive nature of the businesses of the Company and accordingly agrees that
while Executive is employed by the Company and for a period of the longer of (i)
one year after the Date of Termination, in the case of a termination other than
within 12 months after a Change-in-Control of the Company, and (ii) 18 months
after the Date of Termination in the case of a termination within 12 months
after a Change-in-Control of the Company:
 
5.1.1. Executive will not perform services for or own an interest in (except for
investments of not more than five percent (5%) of the equity interest in a
company or entity in which Executive does not actively participate in
management) any firm, person or other entity that competes or plans to compete
in any geographic area with the Company in the business of the development,
manufacture, promotion, distribution or sale of digital film, video or audio
production tools, including, but not limited to, editing, live sound, broadcast
or newsroom products or automation systems, content-creation tools, media
storage, computer graphics or on-air graphics, or other business or services in
which the Company is engaged or plans (as evidenced by consideration by the
Company’s executive staff or by the Board) to engage at the time Executive’s
employment with the Company terminates.
 
5.1.2. Executive will not directly or indirectly assist others in engaging in
any of the activities in which Executive is prohibited to engage by
Section 5.1.1.
 
5.1.3. Executive will not directly or indirectly either alone or in association
with others (i) solicit or employ, or permit any organization directly or
indirectly controlled by Executive to solicit or employ, any person who was
employed by the Company or was engaged as an independent contractor  at any time
within six months prior to such solicitation or employment, or (ii) solicit,
hire or engage as an independent contractor, or permit any organization directly
or indirectly controlled by Executive to solicit, hire or engage as an
independent contractor, any person who was employed by the Company or was
engaged as an independent contractor at any time within six months prior to such
solicitation, hiring or engagement or (iii) solicit, or permit any organization
directly or indirectly controlled by Executive, to solicit any person who is an
employee of the Company to leave the employ of the Company.
 
5.1.4. Executive will not directly or indirectly either alone or in association
with others solicit, or permit any organization directly or indirectly
controlled by Executive to solicit, any current or future customer or supplier
of the Company to cease doing business in whole or
 
 
14

--------------------------------------------------------------------------------

 
 
in part with the Company or otherwise adversely modify his, her or its business
relationship with the Company.
 
5.2. Reasonableness of Restrictions.  It is expressly understood and agreed that
(i) although Executive and the Company consider the restrictions contained in
this Article 5 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Article 5 is unenforceable, such restriction shall
not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may determine or indicate to be enforceable and (ii) if any
restriction contained in this Agreement is determined to be unenforceable and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any other restrictions contained herein.
 
5.3. Remedies for Breach.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
this Article 5 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining orders, temporary or permanent injunctions or any other equitable
remedy which may then be available.  In addition, in the event of a breach of
Article 5 which is not remedied after ten (10) days’ written notice from the
Company (if such breach is susceptible to cure), whether or not Executive is
employed by the Company, the Company shall cease to have any obligations to make
payments to Executive under this Agreement (except for payments, if any, earned
prior to such breach).
 
Article 6.  Non-Disclosure and Assignment of Inventions
 
6.1. Confidential Information.
 
6.1.1. Executive agrees that all information and know-how, whether or not in
writing, concerning (i) the Company's business or financial affairs, (ii) the
Company’s research and development or investigation activities, and (iii) the
business relations and affairs of any of the Company’s clients, customers,
vendors and suppliers, that is not generally known to the public, industry or
trade (collectively, “Confidential Information”) is and will be the exclusive
property of the Company.  Examples of Confidential Information include, but are
not limited to, trade secrets, inventions, products, processes, methods,
techniques, formulas, compositions, projects, developments, plans, research
data, financial data, personnel data of other employees, computer programs, and
customer and supplier lists.  Executive will not at any time, either during or
after his employment with the Company, disclose any Confidential Information to
others outside the Company except when he is required to do so in the
performance of his duties for the Company (and provided Executive has signed an
appropriate confidentiality agreement with such third party), or as required by
law, or use any Confidential Information for any unauthorized purposes without
obtaining prior written approval by an officer of the Company unless and until
such Confidential Information has become public knowledge without fault by
Executive, whether directly or indirectly.
 
6.1.2. Executive agrees that all files, letters, memoranda, notes, reports,
records, data, sketches, drawings, program listings, or other written,
photographic and tangible material, as well as material in electronic form,
containing Confidential Information, whether created by Executive or others,
that comes into Executive’s custody or possession, is the Company’s exclusive
property that Executive will use only in the performance of his duties for the
Company.  Executive will deliver to the Company all of these materials and all
other Company tangible property and property in electronic form in his custody
or possession, upon
 
 
15

--------------------------------------------------------------------------------

 
 
the earlier of (i) a request by the Company or (ii) termination of his
employment.  After Executive delivers these materials, he will not retain any
records or copies of these materials.
 
6.1.3. Executive agrees that his obligation (i) not to disclose or use
Confidential Information and (ii) to return the Company’s tangible property and
property in electronic form, also extends to Confidential Information, tangible
property and property in electronic form of the Company’s clients, customers,
vendors and suppliers and other third parties who may have disclosed or
entrusted the same to the Company or to Executive in the course of the Company's
business.
 
6.2. Inventions.
 
6.2.1. The term “Invention(s)” in this Agreement means any new or useful art,
discovery, improvement, development or invention, whether or not patentable and
whether or not in tangible form, and all related know-how, designs, maskworks,
trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artwork, software or other copyrightable or patentable works, including all
rights to obtain, register, perfect and enforce these proprietary
interests.  Executive will make full and prompt disclosure to the Company of all
Inventions, whether patentable or not, that are created, made, conceived or
reduced to practice by him or under his direction or jointly with others during
his employment by the Company, whether or not during normal working hours or on
the premises of the Company.
 
6.2.2. Executive agrees to assign, and does hereby grant and assign, to the
Company (or its designee(s)) all his right, title and interest in and to all
Inventions and all related patents, patent applications, copyrights and
copyright applications, that he solely or jointly conceives or has conceived,
develops or has developed, or reduces or has reduced to practice, during the
period of his employment with the Company.  This Section 6.2.2 does not apply to
Inventions that do not relate to the present or planned business or research and
development of the Company and that are made and conceived by Executive not
during normal working hours, not on the Company's premises and not using the
Company's tools, devices, equipment or Confidential Information.  Executive
acknowledges that if a court of competent jurisdiction determines that the
assignment of certain classes of inventions is unenforceable, this Section 6.2.2
will be interpreted not to apply to any invention that a court rules and/or the
Company agrees falls within such classes (a “Non-Assignable Invention”).  If the
Company determines that a Non-Assignable Invention could be made assignable if
certain defects were corrected, Executive agrees to cooperate fully with the
Company, both during and after his employment with the Company, to correct such
defects.
 
6.2.3.  Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, on the procurement, maintenance and
enforcement of all intellectual property rights, including but not limited to
copyrights and patents (both in the U.S. and foreign countries), relating to
Inventions.  Executive agrees to sign all papers, including, but not limited to,
copyright applications, patent applications, declarations, oaths, formal
assignment of priority rights and powers of attorney, that the Company may deem
necessary or desirable in order to protect its rights and interests in any
Inventions assigned by Executive to the Company pursuant to Section 6.2.2 above
or otherwise.
 
6.2.4. Prior to the Effective Date, Executive shall deliver to the Company, and
the Company shall acknowledge receipt signed by an officer of the Company (a
copy of which shall be returned to Executive) of, a list describing all
inventions, original works of authorship, developments, improvements and trade
secrets that were made by Executive prior to the Effective Date (collectively
referred to as "Prior Inventions") that belong to Executive, and that
 
 
16

--------------------------------------------------------------------------------

 
 
Executive has not assigned to the Company.  If no such list is delivered prior
to the Effective Date, Executive represents that he does not have any Prior
Inventions.  If in the course of his employment with the Company, Executive
incorporates or has incorporated into a Company product, process or machine a
Prior Invention that he owns or that he has an interest in, Executive hereby
grants to the Company a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell this Prior Invention
as part of or in connection with such product, process or machine.
 
6.3. Other Agreements.  Executive hereby represents that, except as he has
disclosed in writing to the Company, he is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party.  Executive represents that his performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive in confidence or in trust prior to his employment with the
Company, and Executive shall not disclose to the Company or induce the Company
to use any confidential or proprietary information or material belonging to any
previous employer or others.
 
6.4. United States Government Obligations.  Executive acknowledges that the
Company from time to time may have agreements with other persons or with the
United States government, or agencies of the United States government, that
impose obligations or restrictions on the Company regarding inventions made
during the course of work under this agreements or regarding the confidential
nature of this work.  Executive agrees to be bound by all such obligations and
restrictions that are made known to him and to take all action necessary to
discharge the obligations of the Company under these agreements.
 
Article 7.  Miscellaneous
 
7.1. Indemnification.  Executive shall be entitled to indemnification as set
forth in Article Eleventh of the Company’s Certificate of Incorporation, a copy
of which has been provided to Executive.  A directors’ and officers’ liability
insurance policy (or policies) shall be kept in place, during the Term of this
Agreement and thereafter until at least the fourth anniversary of the date the
Agreement is terminated for any reason, providing coverage to Executive that is
no less favorable to her in any respect (including, without limitation, with
respect to scope, exclusions, amounts and deductibles) than the coverage then
being provided to any other present or former officer or director of the
Company.
 
7.2. No Mitigation.  The Company agrees that, except as specifically set forth
in Section 4.3.3(iv) and Section 4.3.4(ii) regarding COBRA premium
reimbursement, (i) if Executive's employment is terminated during the term of
this agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Executive by the Company and (ii)
the amount of any payment provided hereunder shall not be reduced by any
compensation earned by Executive.
 
7.3. Right to Offset.  To the extent not prohibited by applicable law and
addition to any other remedy, the Company has the right but not the obligation
to offset any amount that Executive owes the Company against any amounts due
Executive under this Agreement.
 
7.4. Obligation of Successors.  Any successor to substantially all of the
Company’s assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder.  As used in this Agreement,
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Company” shall mean the Company as defined above and any successor to
substantially all of its assets and business or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.
 
7.5. Notice.  All notices required or permitted hereunder shall be in writing
and deemed effectively given (i) when delivered in person, (ii) on the third
business day after mailing by registered or certified mail, postage prepaid,
(iii) on the next business day after delivery to an air courier for next day
delivery, paid by the sender, or (iv) when sent by facsimile provided (a)
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party and (b) notice is sent to the recipient during
the recipient’s normal business hours (9:00 a.m. to 5:00 p.m. or if sent after
such hours, as of commencement of the next business day), in all cases addressed
to the other party hereto as follows:
 
(a)           If to the Company:
 
Avid Technology, Inc.
75 Network Drive
Burlington, MA  01803
Attention:  General Counsel
Facsimile:  (978) 548-4639
 
(b)           If to Executive, at the latest address on the personnel records of
the Company
 
or at such other address or addresses as either party shall designate to the
other in accordance with this section.
 
7.6. Survival.  The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and
obligations.  Notwithstanding the termination of this Agreement or Executive’s
services hereunder for any reason, Article 5 shall survive any such termination.
 
7.7. Complete Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements between the parties with respect to the
subject matter hereof, including but not limited to the Prior Agreement but
excluding (i) any agreement entered into prior to the date of this Agreement
between Executive and the Company relating to the issuance of common stock of
the Company and (ii) any employee nondisclosure and invention assignment
agreement entered into between Executive and the Company.  This Agreement may
not be modified or amended except upon written amendment approved by the
Compensation Committee, and executed by a duly authorized officer of the Company
and by Executive.  No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any time prior
or subsequent time.  Notwithstanding the foregoing, the Company may unilaterally
modify or amend this Agreement if such modification or amendment is approved by
the Compensation Committee and made to all other executive employment agreements
entered into between the Company and its then-current Executive Officers.
 
7.8. Applicable Law.  This Agreement shall be interpreted in accordance with the
laws of the Commonwealth of Massachusetts (without reference to the conflicts of
laws provisions thereof) and the parties hereby submit to the jurisdiction of
the courts of that state.
 
 
18

--------------------------------------------------------------------------------

 
 
7.9. Waiver of Jury Trial.  Executive hereby irrevocably waives any right to a
trial by jury in any action, suit, or other legal proceeding arising under or
relating to any provision of this Agreement.
 
7.10. Severability.   If any non-material provision of this Agreement shall be
held invalid or unenforceable, it shall be deemed to be deleted or qualified so
as to be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.
 
7.11. Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assigned or delegated in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives.  If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such designee, to Executive’s
estate.
 
7.12. Captions.  Captions of sections have been added only for convenience and
shall not be deemed to be a part of this Agreement.
 
7.13. Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
7.14. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one in the same instrument.
 
7.15. Non-Disparagement.  Executive will not disparage the Company or any of its
directors, officers, agents or employees or otherwise take any action which
could reasonably be expected to adversely affect the reputation of the Company
or the personal or professional reputation of any of the Company’s directors,
officers, agents or employees.  Nothing in this paragraph will prevent Executive
from disclosing any information to his attorneys or in response to a lawful
subpoena or court order requiring disclosure of information.
 
7.15. Further Assurances.  Each party agrees to furnish and execute additional
forms and documents, and to take such further action, as shall be reasonable and
customarily required in connection with the performance of this Agreement or the
payment of benefits hereunder.  In addition, following the termination of
Executive’s employment with the Company, Executive shall reasonably cooperate
with the Company to effect a smooth transition with respect to any activities
Executive engaged in on behalf of the Company, at the Company’s behest, and
otherwise in the conduct of Executive’s activities as an employee of the
Company, including, without limitation, providing the Company with (or directing
the Company to the location of) business records and other information relating
to the Company’s business.
 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Executive Employment Agreement as of the date first above written.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 

  Avid Technology, Inc.             By: /s/ Ken Sexton         Ken Sexton      
 
Executive Vice President, Chief Financial Officer
     
and Chief Administrative Officer
(Principal Financial Officer)
 

 
 

             
 
  /s/ Ronald S. Greenberg       Ronald S. Greenberg                   




 
20

--------------------------------------------------------------------------------

 

Exhibit A
 
Establishment of Residence Summary

 
Executive:  Ronald S. Greenberg
Relocation Budget: $175,000 (including tax gross-up)
Timeframe to establish residence in Greater Boston area: To be completed by
October 1, 2011


Tax Gross-Up:  Any expenses for which Executive is reimbursed must be reported
as taxable income if and as required by applicable law.  For all relocation
reimbursements which result in additional tax liability (except for deductible
amounts), Executive will be given a one-time tax gross-up of up to 40% of the
relocation reimbursement to cover the additional tax liability; provided,
however, that when added to the relocation reimbursement, the aggregate amount
shall not exceed the overall relocation budget of $175,000.


Eligible Reimbursement Expenses


Executive may submit receipts for any of the following eligible relocation
reimbursement expenses:


·  
Two pre-relocation house-hunting trips for Executive and immediate family for up
to 5 days/4 nights including documented meal expenses and travel costs.  All
travel services (airfare, hotel, car rental, etc.) to be arranged by the
Company’s corporate travel agent.

·  
Moving & Storage for up to 30 days (This includes 2 moves, into storage and out
of storage).

·  
Relocation Management Services – typical services would include temporary
accommodation search, home rental or purchase search, area orientation of
selected neighborhoods, school search.

·  
Temporary living.  Location options to be approved by the Company.

·  
One way travel to new location for Executive and immediate family members.

·  
Travel to and from Avid workplace during relocation timeframe.

·  
Real estate purchase and sale expenses.  Specifically included are real estate
commission fees (6% maximum), actual and reasonable legal fees, title
examination & insurance, transfers and/or documentary taxes, recording fees,
mortgage prepayment penalty charges (if they can’t be waived), required
appraisal fees, inspection fees, one-time fees required by the lender connected
with the purchase of a home at the new location, loan origination fees, and 50%
of up to two (2) mortgage points to obtain financing at the new location.

·  
Relocation allowance to cover other miscellaneous expenses, in the amount of
one-half of one month’s salary, up to $10,000 cap.  This amount is grossed up
for all applicable taxes at the bonus tax rate.

·  
Travel to and from New York City until October 1, 2011.



Ineligible Reimbursement Expenses
·  
Rent payments

·  
Security deposits



 
 
21

--------------------------------------------------------------------------------

 

Exhibit B


Release provision pursuant to Section 4.5 of the Executive Employment Agreement




In consideration of the payment of the severance benefits, which Executive
acknowledges he would not otherwise be entitled to receive, Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities, and collectively referred to hereinafter as the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, penalties and expenses (including
attorneys’ fees and costs), of every kind and nature that Executive ever had or
now has against any or all of the Released Parties, whether existing or
contingent, known or unknown, including but not limited to: any and all claims
arising out of or relating to Executive’s employment with and/or separation from
any of the Released Parties or arising out of his relation in any capacity to
any of the Released Parties; any and all claims under any Federal, state, or
local constitution, law, or regulation; any and all wage and hour claims and
claims for discrimination, harassment, or retaliation (including claims of age
discrimination under the Age Discrimination in Employment Act, 29 U.S.C. §621 et
seq. or any other law prohibiting age discrimination); any and all common law
claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract; and any and all claims to any non-vested ownership
interest in the Company, contractual or otherwise. This release is intended to
be all encompassing and to act as a full and total release of all claims,
whether specifically enumerated above or not, that Executive may have or have
had against any or all of the Released Parties up to the date Executive signs
this Agreement, but nothing in this Agreement prevents Executive from filing a
charge with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that Executive acknowledges that he may not be able to recover
any monetary benefits in connection with any such claim, charge or proceeding
and provided further, however, that nothing herein is intended to be construed
as releasing the Company from any obligation set forth in this Agreement.


Executive acknowledges that he has been given at least twenty-one (21) days to
consider this Agreement and that the Company advised him to consult with any
attorney of his own choosing prior to signing this Agreement.  Executive further
acknowledges that he may revoke this Agreement for a period of seven (7) days
after the execution of this Agreement, and the Agreement shall not be effective
or enforceable until the expiration of this seven (7) day revocation
period.  Executive understands and agrees that by entering into this Agreement
he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.





 
22

--------------------------------------------------------------------------------

 